Hon v Prince Dev. Co. LLC (2020 NY Slip Op 03192)





Hon v Prince Dev. Co. LLC


2020 NY Slip Op 03192


Decided on June 4, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2020

Renwick, J.P., Gische, Webber, Oing, Moulton, JJ.


11612 602236/04

[*1] John Hon, et al., Plaintiffs-Respondents,
vPrince Development Company LLC, et al., Defendants. Roug Kang Wang, et al., Nonparty-Appellants.


Wang Law Office, PLLC, Flushing (Jean Wang of counsel), for appellants.
Aronauer & Yudell, LLP, New York (Joseph Aronauer of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Kathryn E. Freed, J.), entered January 23, 2019, which, inter alia, granted plaintiffs' motion for an extension of their judgment lien on the subject property by 300 days, from January 30, 2019 through November 26, 2019, unanimously dismissed, as academic, with costs.
The expiration of the lien extension period renders the propriety of its extension academic (see Matter of Pious Socy. of St. Paul v Goldhaber , 35 AD2d 674 [2d Dept 1970]). Similarly, the other prong of plaintiffs' motion, for an extension of the lien until the Sheriff's sale had taken place, was, as Supreme
Court recognized, mooted by the conduct and completion of the Sheriff's sale.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2020
CLERK